 Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 1 of 13 PageID #: 21




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

    DONALD KUHN, on behalf of                    )
    himself and all others similarly             )
    situated,                                    )
                                                 )
                           Plaintiff,            )
                                                 )   Cause No. 4:21-cv-00394
    v.                                           )
                                                 )
    AUTOASSURE LLC,                              )
                                                 )
                           Defendant.            )


              DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES TO
                      COLLECTIVE ACTION COMPLAINT

         Defendant AutoAssure LLC (“Defendant”), by and through its attorneys, states as follows

for its Answer and Affirmative Defenses to Plaintiff Donald Kuhn’s Collective Action Complaint:

                                          SUMMARY

         1.     Donald Kuhn brings this lawsuit to recover unpaid overtime wages and other

damages under the Fair Labor Standards Act (FLSA) and the Missouri Minimum Wage Law

(MWL) against AutoAssure LLC.

      ANSWER: Defendant admits that Plaintiff seeks alleged unpaid wages and other
damages under the FLSA and MWL, but denies that he is entitled to any relief whatsoever.

         2.     AutoAssure failed to pay Kuhn and other workers like him overtime for all hours

worked in excess of 40 in a workweek at 1.5 times their “regular rate” as required by the FLSA.

         ANSWER:       Denied.

         3.     Kuhn brings this collective action to recover unpaid overtime and other damages.

       ANSWER: Defendant admits that Plaintiff is bringing a collective action to recover
alleged unpaid overtime and other damages but denies that he is entitled to any relief whatsoever.


                                                1
38384901.5
15177971.v4
 Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 2 of 13 PageID #: 22




                                  JURISDICTION AND VENUE

        4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b).

        ANSWER:         Admitted.

        5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since a significant

portion of the facts giving rise to this lawsuit occurred in this District.

        ANSWER:         Admitted.

        6.      This District is home to the relevant AutoAssure office(s).

        ANSWER:         Admitted.

        7.      Kuhn worked for AutoAssure in this District.

        ANSWER:         Admitted.

        8.      Kuhn resides in this District.

        ANSWER: Defendant lacks sufficient information or knowledge to form a belief as to
the truth of the allegations in this paragraph and therefore denies them.

                                           THE PARTIES

        9.      Plaintiff Kuhn. Kuhn worked for AutoAssure as a Service Plan Specialist (also

known as a Sales Representative or a Senior Sales Representative) in St. Peters, Missouri until

early 2020.

        ANSWER:         Admitted.

        10.     Kuhn lives in St. Peters, Missouri.

        ANSWER: Defendant lacks sufficient information or knowledge to form a belief as to
the truth of the allegations in this paragraph and therefore denies them.

        11.     Kuhn’s consent to be a party plaintiff is attached as Exhibit A.

       ANSWER: Defendant admits that a document entitled Consent to Join Wage Claim is
attached as Exhibit A to Plaintiff’s Complaint, but it lacks sufficient information or knowledge to
form a belief as to the truth of the allegations in this paragraph and therefore denies them.
                                                   2
38384901.5
15177971.v4
    Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 3 of 13 PageID #: 23




        12.      Kuhn brings this action on behalf of all other similarly situated “Service Plan

Specialists.”

        ANSWER: Defendant admits that Plaintiff purports to bring this action on behalf of all
other similarly situated “Service Plan Specialists,” but it denies that he is entitled to collective
certification.

        13.      The Service Plan Specialists. This collective action is maintained on behalf of all

Service Plan Specialists (also known as Sales Representatives and Senior Sales Representatives)

employed by AutoAssure in Missouri and Illinois.1

        ANSWER: Defendant admits that Plaintiff purports to bring this action on behalf of all
Service Plan Specialists employed by Defendant in Missouri and Illinois, but it denies that he is
entitled to collective certification.

        14.      Defendant AutoAssure. AutoAssure is a Texas limited liability company.

        ANSWER:           Admitted.

        15.      AutoAssure may be served through its registered agent: Cogency Global Inc.

        ANSWER:           Admitted.

                                   COVERAGE UNDER THE FLSA

        16.      For at least the past three years, AutoAssure has been an employer within the

meaning of section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        ANSWER:           Admitted.

        17.      For at least the past three years, AutoAssure has been part of an enterprise within

the meaning of section 3(r) of the FLSA, 29 U.S.C. § 203®.

        ANSWER:           Admitted.

        18.      For at least the past three years, AutoAssure has been part of an enterprise engaged

in commerce or in the production of goods for commerce within the meaning of section 3(s)(l) of


1
  AutoAssure may employ Service Plan Specialists in other states, but those workers are outside the scope of this
lawsuit
                                                       3
38384901.5
15177971.v4
    Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 4 of 13 PageID #: 24




the FLSA, 29 U.S.C. § 203(s)(l), in that said enterprise has and has had employees engaged in

commerce or in the production of goods for commerce, or employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce by

any person-including cell phones, computers, pens-and in that said enterprise has had and has an

annual gross volume of sales made or business done of not less than $1,000,000 (exclusive of

excise taxes at the retail level which are separately stated).

           ANSWER:           Admitted.

           19.      For at least the past three years, AutoAssure and the FLSA Employees were

engaged in commerce or in the production of goods for commerce.

        ANSWER: Defendant admits that for at least the past three years, AutoAssure was
engaged in commerce or in the production of goods for commerce. Defendant lacks sufficient
knowledge or information to form a belief as to the use of the phrase “FLSA Employees,” and
therefore denies any allegation relating to the phrase “FLSA Employees.”

                                                 FACTS

           20.      AutoAssure sells what is commonly referred to extended car warranties.2

           ANSWER:           Denied.

           21.      AutoAssure operates in Missouri and Illinois.

           ANSWER:           Admitted.

           22.      AutoAssure’s conduct in Missouri is regulated by the Missouri Department of

Insurance, Financial Institutions and Professional Registration.

           ANSWER:           Admitted.

           23.      AutoAssure’s conduct in Illinois is regulated by the Illinois Department of

Insurance.

           ANSWER:           Admitted.


2
    See https://autoassure.com.
                                                    4
38384901.5
15177971.v4
 Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 5 of 13 PageID #: 25




        24.    AutoAssure employs Service Plan Specialists in Missouri and Illinois.

        ANSWER:       Admitted.

        25.    AutoAssure’s Service Plan Specialists answer a high volume of inbound

prospective customer calls and drive a high volume of outbound calls, handling dozens (even

hundreds) of calls a day.

        ANSWER:       Admitted.

        26.    AutoAssure’s Service Plan Specialists are expected to “close” 4 to 6 sales per day.

        ANSWER:       Admitted.

        27.    AutoAssure’s Service Plan Specialists work long hours.

       ANSWER: Defendant denies the allegations contained in this Paragraph as plead and
instead answers that some Service Plan Specialists work longer hours than other Service Plan
Specialists.

        28.    For example, Kuhn worked more than 100 hours in the 2 week pay period ending

May 8, 2019.

        ANSWER:       Admitted.

        29.    Kuhn worked more than 100 hours in the 2 week pay period ending May 8, 2019.

        ANSWER:       Admitted.

        30.    Kuhn worked more than 90 hours in the 2 week pay period ending July 8, 2019.

        ANSWER:       Admitted.

        31.    But AutoAssure did not pay Kuhn overtime.

        ANSWER: Defendant denies the allegations contained in Paragraph 31 as plead and
states that Plaintiff is exempt and not entitled to overtime compensation.

        32.    That is because AutoAssure does not pay its Service Plan Specialists overtime as

required by the FLSA or the MWL.

        ANSWER: Defendant denies the allegations contained in Paragraph 32 as plead and
states that its Service Plan Specialists are exempt and not entitled to overtime compensation.

                                                5
38384901.5
15177971.v4
 Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 6 of 13 PageID #: 26




        33.    While AutoAssure makes its paystubs appear to reflect overtime, AutoAssure pays

these workers a flat hourly rate (often less than $12 an hour) and/or commissions.

        ANSWER:         Denied.

        34.    It then alters its payroll records to “back into” a regular rate to give the appearance

of paying overtime.

        ANSWER:         Denied.

        35.    But AutoAssure does not actually pay the time and a half required by the FLSA and

MWL.

         ANSWER: Defendant denies the allegations contained in Paragraph 35 as plead or that
it is required to do so by the FLSA or the MWL, as Service Plan Specialists are exempt employees
and not entitled to overtime compensation.

        36.    AutoAssure was clearly aware of the FLSA’s overtime requirement and took steps

to disguise its non-compliance with the law.

        ANSWER:         Denied.

        37.    AutoAssure willfully violated the FLSA.

        ANSWER:         Denied.

                                  FLSA AND MWL VIOLATIONS

        38.    AutoAssure violated 29 U.S.C. § 207(a)(1) and MO Rev. Stat. 290.505 by

employing employees for workweeks longer than 40 hours without paying them time and a half

their regular rates for hours in excess of 40 in a workweek.

        ANSWER:         Denied.

        39.    AutoAssure knowingly, willfully, or in reckless disregard of their obligations under

the FLSA carried out this illegal pattern or practice of failing to pay Kuhn and the Service Plan

Specialists overtime.

        ANSWER:         Denied.
                                                 6
38384901.5
15177971.v4
 Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 7 of 13 PageID #: 27




        40.    AutoAssure’s failure to pay overtime to its Service Plan Specialists was neither

reasonable nor was it based on a good faith belief it was complying with the law.

        ANSWER:        Denied.

        41.    AutoAssure attempted to disguise its violations of the law through the manipulation

of its paychecks.

        ANSWER:        Denied.

        42.    Kuhn and the other Service Plan Specialists are entitled to proper overtime wages

under the FLSA in an amount equal to 1.5 times their regular rate of pay.

        ANSWER:        Denied.

        43.    Because AutoAssure knew, or showed reckless disregard for whether, their pay

practices violated the FLSA, AutoAssure owes these wages for at least the past three years.

        ANSWER:        Denied.

        44.    AutoAssure is liable to Kuhn and the other Service Plan Specialists for an amount

equal to all unpaid overtime wages as liquidated damages.

        ANSWER:        Denied.

        45.    Kuhn and the other Service Plan Specialists are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

        ANSWER:        Denied.

                          COLLECTIVE ACTION ALLEGATIONS

        46.    AutoAssure’s illegal compensation plan extends beyond Kuhn to the other Service

Plan Specialists.

        ANSWER:        Denied.

        47.    AutoAssure’s illegal compensation plan (reflected in its Service Plan Specialist

Compensation Plan) is a “policy that is alleged to violate the FLSA” in this FLSA collective

                                                     7
38384901.5
15177971.v4
 Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 8 of 13 PageID #: 28




Bursell v. Tommy’s Seafood Steakhouse, No. CIV.A. H-06-0386,2006 WL 3227334, at *3 (S.D.

Tex. Nov. 3, 2006).

        ANSWER:       Denied.

        48.    AutoAssure has paid more than 40 Service Plan Specialists according to the same

unlawful scheme during the past 3 years.

        ANSWER:       Denied.

        49.    The workers impacted by AutoAssure’s illegal compensation plan should be

notified of this action and given the chance to join pursuant to 29 U.S.C. § 216(b).

        ANSWER:       Denied.

                                        JURY DEMAND

        50.    Kuhn demands a trial by jury.

         ANSWER:      Defendant admits that Plaintiff demands a jury trial but denies that a jury
trial is warranted.

                                       RELIEF SOUGHT

        51.    WHEREFORE, Kuhn prays for judgment against AutoAssure as follows:

               a)     For an order allowing this action to proceed as a collective action and

                      directing notice to the Service Plan Specialists;

               b)     For an order finding AutoAssure liable for the unpaid overtime, and an

                      equal amount of liquidated damages, due to Kuhn and the Service Plan

                      Specialists;

               c)     For an order finding AutoAssure liable for unpaid back wages, and an equal

                      amount of liquidated damages, due to Kuhn and the Service Plan

                      Specialists;



                                                 8
38384901.5
15177971.v4
 Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 9 of 13 PageID #: 29




               d)      For an order awarding Kuhn and the Service Plan Specialists the costs of

                       this action;

               e)      For an order awarding Kuhn and the Service Plan Specialists their attorneys’

                       fees;

               f)      For an order awarding Kuhn and the Service Plan Specialists pre- and post-

                       judgment interest at the highest rates allowed by law; and

               g)      For an order granting such other and further relief as may be necessary and

                       appropriate.

       ANSWER: Defendant admits that Plaintiff seeks the relief listed in Paragraph 51 but
denies he is entitled to judgment or any relief whatsoever.

        FURTHER ANSWERING, Defendant denies each and every allegation contained in
Plaintiff’s Complaint, except for the allegations specifically admitted herein.

        FURTHER ANSWERING, Defendant states the following:

                                  AFFIRMATIVE DEFENSES

        Defendant hereby states the following affirmative and additional defenses to the Complaint

but does not assume the burden of proof on any such defense except as required by applicable law

with respect to the particular defense asserted. Defendant reserves the right to assert other

affirmative and/or additional defenses and/or to otherwise supplement this answer upon discovery

of facts or evidence rendering such action appropriate.


                                      First Affirmative Defense
                                             (Good Faith)

        Defendant acted pursuant to a good faith belief that its pay practices are in conformity

with both federal and state wage laws.




                                                 9
38384901.5
15177971.v4
Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 10 of 13 PageID #: 30




                                  Second Affirmative Defense
                                (No Intentional/Willful Violation)

        Any alleged violation, which Defendant denies occurred, was not intentional, knowing or

willful and would have resulted from excusable error notwithstanding the maintenance of

procedures reasonably adopted to avoid such error.

                                   Third Affirmative Defense
                                    (Inside Sales Exemption)

        Plaintiff was exempt from the overtime requirements of the FLSA and MWL under the

inside sales exemption, Section 7(i) of the FLSA.

                                   Fourth Affirmative Defense
                                     (Statute of Limitations)

        Defendant alleges that Plaintiff’s claims are barred, in whole or in part, by the applicable

statutes of limitation.

                                    Fifth Affirmative Defense
                                             (Waiver)

        Defendant is informed and believes, and based upon such information and belief alleges,

that Plaintiff and/or the putative collective class have waived some or all of the purported causes

of action alleged in the Complaint by virtue of her and/or their prior representations, actions and

inaction.

                                   Sixth Affirmative Defense
                                            (Consent)

        Defendant alleges that Plaintiff at all times acknowledged, ratified, acquiesced and/or gave

his consent, express or implied to certain acts, omissions, representations, and courses of conduct

of Defendant as alleged in the Complaint and each cause of action contained therein.




                                                 10
38384901.5
15177971.v4
Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 11 of 13 PageID #: 31




                                    Seventh Affirmative Defense
                                      (Failure to State a Claim)

          The Complaint, in whole or in part, fails to state facts sufficient to constitute a cause of

action.

                                    Eighth Affirmative Defense
                                         (No Knowledge)

          Plaintiff’s claims for unpaid wages are barred on the ground that Defendant had no actual

or constructive knowledge that Plaintiff or any person on whose behalf relief is sought worked

hours for which they were not compensated, as alleged in the Complaint.

                                    Ninth Affirmative Defense
                          (No Class Certification — Not Similarly Situated)

          Plaintiff and potential class members are not entitled to conditional or final certification

because the Plaintiff is not similarly situated to potential class members, the Plaintiff has not

defined potential class members clearly and objectively, and the Plaintiff cannot adequately

represent the interests of the potential class members.

                                    Tenth Affirmative Defense
                  (No Class Certification — Independent and Individual Analysis)

          Plaintiff’s attempt to pursue this case as a class action fails because an independent and

individual analysis of the Plaintiff’s claims and the claims of each potential class member and

each of the Defendant’s defenses is required.

                                   Eleventh Affirmative Defense
                               (No Class Certification — Due Process)

          Plaintiff’s attempt to pursue this case as a certified action violates the Defendant’s

constitutional to due process.




                                                   11
38384901.5
15177971.v4
Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 12 of 13 PageID #: 32




                                Twelfth Affirmative Defense
                 (No Class Certification — Individual Questions Predominate)

        The allegations set forth by the Plaintiff on behalf of herself and the alleged class, the

existence of which is expressly denied, involve matters for which individual questions

predominate and therefore, are not appropriate claims for class treatment.

        WHEREFORE, Defendant prays for judgment against Plaintiff as follows:

        1.     That Plaintiff takes nothing by reason of the Complaint, and that the Complaint be

dismissed with prejudice;

        2.     That the Court decline to certify any claims in the Complaint or otherwise allow

them to proceed as collective or representative claims;

        3.     For attorneys’ fees and costs of suit; and

        4.     For such other and further relief as the Court may deem just and proper.




                                                12
38384901.5
15177971.v4
Case: 4:21-cv-00394-DDN Doc. #: 11 Filed: 05/06/21 Page: 13 of 13 PageID #: 33




                                              SANDBERG PHOENIX & von GONTARD P.C.


                                        By:          /s/ Timm W. Schowalter
                                              Timm W. Schowalter, # 45831MO
                                              Zachary S. Merkle, # 68258MO
                                              600 Washington Avenue - 15th Floor
                                              St. Louis, MO 63101-1313
                                              314-231-3332
                                              314-241-7604 (Fax)
                                              tschowalter@sandbergphoenix.com
                                              zmerkle@sandbergphoenix.com

                                              and

                                              SAUL EWING ARNSTEIN & LEHR LLP

                                              E. Jason Tremblay (pro hac vice pending)
                                              Alexander L. Reich (pro hac vice pending)
                                              161 N. Clark St., Suite 4200
                                              Chicago, Illinois 60601
                                              (312)-876-7810
                                              jason.tremblay@saul.com
                                              alexander.reich@saul.com

                                              ATTORNEYS FOR AUTOASSURE, LLC


                                      Certificate of Service

        I hereby certify that on May 6, 2021, the foregoing was filed electronically with the Clerk
of the Court to be served by operation of the Court’s electronic filing system to all counsel of
record.

                                                               /s/ Timm W. Schowalter




                                                13
38384901.5
15177971.v4
